Citation Nr: 0329555	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a gunshot wound (GSW) to the right knee to 
include arthritis, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1949 to July 
1954.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO.  



REMAND

A careful review of the record shows that the only service 
medical records in the claim file are the 
Discharge/Reenlistment, and Separation Reports of Medical 
Examination dated in March 1952 and July 1954, respectively.  

The RO in this regard should obtain any post-service 
treatment records in regard to the veteran's service-
connected residuals of a GSW to the right knee to include 
arthritis.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that the veteran underwent a VA examination 
of the service-connected residuals of the GSW to the right 
knee to include arthritis in April 2001.  

However, the VA examiner in April 2001 did not state whether 
any muscle groups had been affected or the degree of any 
muscle damage caused by the GSW.  Moreover, the examiner 
described the veteran's right knee range of motion, but did 
not address fatigability, incoordination, whether the veteran 
was prone to exacerbations of pain, or any clinical findings 
in regard to whether there was additional range of motion 
loss due to pain on use or during flare-ups.  Thus, the 
veteran should be afforded another VA examination to address 
these areas.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board feels that all the relevant evidence 
has not been properly developed, and that further assistance 
by the RO, in terms of arranging another VA examination, is 
required.  38 U.S.C.A. § 5103A (West 2002).  

Finally, the Board notes that just prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The VCAA essentially enhances the VA's obligation to 
notify the veteran about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him to 
obtain evidence for his claim.  
 
A review of the record on appeal shows that the RO has not 
apprised the veteran of the redefined obligations of VA as 
contained in the VCAA.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
so doing, the RO should be mindful of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 
2003), wherein the Court recently found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed with regard to the issue of 
entitlement to an increased rating for the 
service-connected residuals of a GSW to 
the right knee to include arthritis.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence, as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim to entitlement to 
an increased rating for his service-
connected residuals of a GSW to the right 
knee to include arthritis.  All VCAA 
notice obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for his service-
connected residuals of a GSW to the right 
knee to include arthritis, since his 
military discharge in July 1954.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

3.  Thereafter, the RO should have the 
veteran undergo VA orthopedic and 
neurological examinations to determine 
the current nature and severity of his 
service-connected residuals of the GSW to 
the right knee including arthritis, and 
address the specific areas identified by 
the Board as noted herein.  The claims 
folder should be made available to the 
examiner for review.  All indicated 
testing should be performed, including 
range of motion studies.  

The examiner should identify all muscle 
and peripheral nerve groups affected by 
the veteran's service-connected residuals 
of a GSW to the right knee to include 
arthritis, and state the degree of damage 
caused by the GSW.  The examiner should 
state for the record whether and to what 
degree the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
particular service-connected disability; 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should furnish an opinion as to 
whether pain, involvement of other 
muscles or nerves, or other factors could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly over a period of time; 
this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
clinical findings and reasoning which 
form the bases for these opinions should 
be clearly set forth in the examination 
report.  

4.  After the foregoing development has 
been completed, the RO should 
readjudicate the claim of an increased 
rating for the service-connected 
residuals of a GSW to the right knee to 
include arthritis, and specifically 
consider DeLuca, supra, and whether 
separate compensable ratings are 
warranted for arthritis with limitation 
of motion, instability, and any muscle 
and/or nerve injury.  In that regard, the 
RO should consider the applicability of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5256-5263, and 38 C.F.R. § 4.73, 
Diagnostic Codes 5313-5318.  

5.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case 
(SSOC), and afforded a reasonable 
opportunity to reply to the SSOC.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




